Exhibit 10.2

 

LOGO [g852105ex10_2logo.jpg]

January 5, 2015

David C. Hastings

Re: Offer of Employment-Senior Vice President and Chief Financial Officer

Dear Dave:

We are pleased to offer you employment as Senior Vice President and Chief
Financial Officer for Unilife Corporation and Unilife Medical Solutions, Inc.
This is an exciting time to join Unilife. We have commercialized a game-changing
prefilled syringe with integrated safety and have expanded our portfolio of drug
delivery products to provide innovative solutions to our customers. You will be
an important part of our plans for rapid and sustained growth. I have every
confidence that you will be successful in contributing to the growth of Unilife.

Your employment will begin on February 23, 2015, or as soon as you are available
. Your annual base salary as an exempt employee will be $380,000. You will be
eligible to participate in Unilife’s incentive bonus plan. For the 2015 calendar
year, the target cash bonus amount will be fifty percent (50%) of your annual
base salary . This bonus is discretionary and subject to achievement of your
goals and objectives. Bonuses will be paid annually after the calendar year in
which they are earned.

In addition, you will receive a grant of 300,000 shares of restricted stock,
vesting over three years as follows: 75,000 shares on or before December 5,
2015; another 75,000 shares on or before December 5, 2016; and another 150,000
shares on or before December 5, 2017. This equity grant is subject to the
approval of the Compensation Committee of the Board of Directors, continued
employment with Unilife and the terms of our Stock Incentive Plan.

Unilife pays 90% of the premium for employees’ health benefits and 80% of the
premium for health benefits for spouses, domestic partners and dependent
children. New hires are eligible for coverage the first of the month following
the month of hire. Please contact Human Resources if you need assistance with
benefits continuation for the month of February.

 

•   Retirement Benefits: Our 401(k) plan is administered by MassMutual. You may
enroll upon hire and through quarterly open enrollments. Unilife will match your
contributions of up to 6% of base salary, at 50%. Unilife also makes a
discretionary contribution of up to 5% of base salary to employees’ 401(k)
accounts, based on Company performance.

 

•   Medical Benefits: Our medical and prescription drug plan is administered
through Highmark Blue Shield and provides national coverage through the Blue
Cross/Blue Shield network.

 

•   Dental Benefits: Our dental plan is administered through Delta Dental and
provides coverage through their PPO and Premier networks.

 

Unilife Medical Solutions, Inc.

250 Cross Farm Lane, York, PA 17406    T + I 717 384 3400    F + 717 384
3402    E info@unilife.com    W www.unilife.com



--------------------------------------------------------------------------------

LOGO [g852105ex10_2logo.jpg]

 

•   Vision Benefits: Our vision plan is administered through Highmark Blue
Shield and provides coverage through the Davis Vision network.

 

•   Flexible Spending Account (FSA): Our FSA plan is administered by TASC;
employees may use the FSA to pay for eligible health and dependent care expenses
with pre-tax dollars.

 

•   Group Term Life Insurance Benefits (GTLI): Our GTLI insurance is
administered by Principal Financial; Unilife pays 100% of the premium for GTLI
at 3X annual salary (up to $500,000); employees may purchase supplemental life
insurance, as well as coverage for spouses and domestic partners and dependent
children.

 

•   Accidental Death and Dismemberment Insurance Benefits (AD&D): Our matching
AD&D insurance is administered by Principal Financial and is included in
Unilife-paid GTLI, as well as in employee-purchased insurance.

 

•   Short-Term Disability Benefits (STD): Unilife provides up to 26 weeks of
salaried continuance at 100% of base salary.

 

•   Long Term Disability Benefits (LTD): Our LTD plan is administered by
Principal Financial; Unilife pays 100% of the premium for LTD insurance, which
pays 60% of base annual salary, up to $6,000/month.

 

•   Paid Holidays: Unilife provides paid holidays according to an annual holiday
schedule.

 

•   Vacation: You will receive a target of four weeks of vacation per year.

 

•   Fitness Center: Unilife has a free, on-site fitness center at our York
headquarters available to all employees, which is furnished with new,
state-of-the art equipment.

All Unilife employees are required to read and sign a standard Confidentiality,
Non-Compete and IP Assignment Agreement, insider trading policy and code of
business conduct and ethics certifications. Your employment is subject to work
authorization in accordance with U.S. law and the completion of a background and
E-Verify check. Please bring the required identification documents to establish
your ability to work in the United States on your first day of work. We are
relying on your representation that you are not subject to any non-compete
agreements or other obligations that would prevent you from working for Unilife
and representing Unilife in negotiations with customers and suppliers.

John Ryan, our General Counsel, will be in contact to prepare an executive
employment agreement for you. am pleased that you are interested in joining our
Executive Team at Unilife, and I look forward to your continued success and
development as an important member of our team.

 

Welcome aboard! /s/ Alan Shortall Alan Shortall Chairman and CEO

I accept this offer and will start on February 23, 2015

 

/s/ David Hastings

Counter-signed on January 9, 2015

 

Unilife Medical Solutions, Inc.

250 Cross Farm Lane, York, PA 17406    T + I 717 384 3400    F + 717 384
3402    E info@unilife.com    W www.unilife.com